Title: From John Adams to Mercy Otis Warren, 26 August 1775
From: Adams, John
To: Warren, Mercy Otis


     
      Saturday Evening Braintree 26 Aug. 1775
      Madam
     
     I have been, the happiest Man, these two Days past, that I know of, in the World. I have compared myself, in my own Mind, with all my Friends, and I cannot believe any of them So blest as myself.
     In the first Place, Rest, you know, is Rapture, to a weary Man; and I was quite weary enough to enjoy a state of Rest for a Day or two in all its Perfection; accordingly, I have Slept, by the best Compution, Sixteen Hours in the four and twenty.
     In the next Place, for the two last Days, I have been entirely free from the Persecution, of the “Fidgets, and Caprices, Vanity, Superstition, and Irritability,” which are Supposed by Some, to assault me, now and then, both from within and without. This is rare Felicity indeed.
     Thirdly, I have been allowed the Pleasure of rambling all alone, through the Fields, Groves and Meadows, and over the lofty Mountains, of peacefull happy Braintree, that wholesome Solitude and Nurse of sense, “where Contemplation prunes her Ruffled Wings And the free Soul, looks down to pity Kings.”
     Fourthly and lastly, I have enjoyed the Conversation of the amiable Portia, and her little prattling Brood of Children. This is a Pleasure of which I can say no more. Mrs. Warren can conceive it: I cannot describe it.
     Now taking all these Circumstances together, neither Mr. Warren nor Mr. , nor Mr. any Body that I can recollect, has been in a Situation equal to mine. These have been vexed with the society of Statesmen and Heroes: I have been disturbed with no such Animal. These have been interrupted with Cares: I have banished all of them from my Habitation, from my Head and Heart. These have been wearied with Business: I would have no Business but have been wholly at Leisure. In Short I have some Idea now of the Happiness of the Inhabitants of Arcadia, Paradise and the Elisian Fields.
     Why will the cruel Thought intrude itself? Is this to last only, untill Monday Morning, four O Clock? Avaunt this gloomy Thought, this impertinent Intruder: I wont Suffer myself to think, that it is ever to End, untill the Moment arrives, and then I must endeavour to forget for a while, that I have ever been so happy.
     I hope, Madam, I shall not be left to Stain this Paper with any Thing concerning Politicks or War. I was determined to write you before I went away and there is no other Subject, in the whole Compass of Art, Science or Nature, upon which I could have written one Line, without diminishing my Happiness.
     I wish you Madam, a Speedy Return, with your worthy Partner, to your Family, and a Happiness there as exquisite as mine has been here and much more lasting. I am with unfeigned Esteem and Affection, your and Mr. Warrens Friend and humble servant,
     
      John Adams
     
    